The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
General Information
The merits of this case have been carefully reexamined in light of applicant's response received 4/11/2022. It is the Examiner's position that the rejection of record under 35 USC § 112, A&B paragraphs has not been overcome by applicant's amendment and is hereby repeated and made FINAL. 
Claim FINAL Rejection - 35 U.S.C. § 112 A&B
The claim is FINALLY rejected under 35 U.S.C. 112 A&B, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Applicant did not address the considerations of the original rejection.  The claim is indefinite and non-enabling for the following reason:
A. The appearance of bottom interior elements of the Dehumidifier in Fig. 1.1 are still unclear.  Specifically, except for the wheels, it is unknown what the exact appearance of the highlighted bottom elements are because they are not seen in any other view.  With limited three-dimensional views of the bottom of the design, it is open to conjecture if the bottom elements are 2D surface indicia, or 3D protrusions or indentations.
B.  The wheels illustrated on the front and back side of the dehumidifier are not illustrated consistently with the wheels located on the bottom of the fixture.  Specifically, the wheels on Figs. 1.2 and 1.5 are illustrated closer to the exterior bottom edge, whereas the wheels are illustrated closer to the middle of the dehumidifier on Fig. 1.1. 
 

    PNG
    media_image1.png
    655
    682
    media_image1.png
    Greyscale

Annotated Figs. 1.1, 1.2, 1.9



Applicant may overcome this rejection by canceling the bottom view altogether or by placing all of the unknown bottom elements into broken lines, and thus disclaiming them.  Additionally, these broken lines should be translated to the rest of the drawing disclosure through all of the embodiments.  The wheels must also be illustrated consistently. 
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection,without the introduction of anything that was not shown in the original disclosure (i.e., new matter), eitherby the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        May 10, 2022